SUMMARY ORDER

Appellant Charles Hecker appeals from the judgment of the district court granting summary judgment to Appellee Dwayne Montgomery on Appellant’s 42 U.S.C. § 1983 complaint. We assume the parties’ familiarity with the facts, proceedings below, and the issues on appeal.
We review the grant of summary judgment de novo, and ask whether the district court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). In determining whether there are genuine issues of material fact, we resolve any ambiguities and draw permissible factual inferences in favor of the non-movant. Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003). Despite this deference, a non-movant cannot defeat a motion for summary judgment merely through con-clusory statements or allegations. Davis v. New York, 316 F.3d 93, 100 (2d Cir.2002).
We affirm for substantially the same reasons stated by the magistrate judge in his well-reasoned report and recommendation.